 


116 HR 7566 IH: Computers for Veterans and Students Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7566 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2020 
Ms. Spanberger (for herself, Mr. Wittman, Mr. Riggleman, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Oversight and Reform 
 
A BILL 
To allow the Administrator of the General Services Administration to transfer certain surplus computers and technology equipment to nonprofit computer refurbishers for repair and distribution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Computers for Veterans and Students Act of 2020 or the COVS Act.  2.FindingsCongress finds the following: 
(1)Access to computers and computer technology is indispensable for success in the 21st century. Millions of Americans do not regularly use a computer, and research shows that substantial disparities remain in both internet use and the quality of access with the digital divide concentrated among older, less educated, less affluent populations, especially veterans, low-income students, and senior citizens. (2)In 1996, the President issued Executive Order 12999 instructing the General Services Administration (GSA) to allow schools and nonprofits the ability to receive Federal surplus computers for educational purposes. 
(3)GSA created the Computers for Learning Program, which distributes approximately 30,000 computers and computer-related equipment annually to public schools and educational nonprofits for reuse. (4)In July 2017, the Inspector General for GSA issued a report on the lack of controls with the CFL website. The report noted multiple cases of theft or fraud pertaining to lack of vetting of education nonprofits registering on the website. Although GSA indicated that other Federal agencies had responsibility to vet nonprofits for eligibility, many agencies were not aware of this requirement. 
(5)Since the IG report was issued, GSA has implemented reforms to ensure that agencies are aware of their responsibility to determine that educational nonprofits are certified tax-exempt 501(c)(3) organizations. However, there remains an issue with schools obtaining surplus computers that are not ready to use. In most cases, the schools do not have the resources to pay to refurbish the computers, which results in computers being wasted. (6)Any Federal program that distributes retired Federal computers to a public school, an educational nonprofit organization, or a nonprofit computer refurbisher for repair and distribution, would benefit from a partnership with a nonprofit organization, whose mission includes bridging the digital divide. 
3.Transfer of certain surplus computers and technology equipment to nonprofit computer refurbishers 
(a)In general 
(1)Federal agencyThe head of each Federal agency may transfer any surplus computer or technology equipment that is not being used by the Federal agency, or has not been requested for use by another Federal agency, and has not been used for classified information (unless the relevant agency head determines that appropriate steps were taken to wipe the memory of such computer or technology equipment)— (A)directly to an eligible computer refurbisher for receipt in accordance with subsection (b); or 
(B)to the Administrator of the General Services Administration for further transfer in accordance with paragraph (2). (2)General Services AdministrationThe Administrator shall transfer a computer received under paragraph (1) to a public school, an educational nonprofit organization, or a nonprofit computer refurbisher for repair and distribution in accordance with subsection (b)(1). 
(3)PartnershipThe Administrator may establish a partnership nonprofit computer refurbisher to facilitate the identification of computer refurbisher organizations and the distribution of computers to such computer refurbishers.  (b)Duties of nonprofit computer refurbishers (1)In generalA computer refurbisher who receives a computer under paragraph (1) or (2) shall repair and distribute such computer to educational institution, a veteran, an individual with a disability, a low-income individual, a student, or a senior in need.  
(2)Training programsEach nonprofit computer refurbisher to whom the Administrator of the General Services Administration transfers a surplus computer or technology equipment under subsection (a) shall offer training programs on the use of computers and technology equipment for— (A)educational institutions; 
(B)veterans; (C)individuals with disabilities; 
(D)low-income individuals; (E)students; and 
(F)seniors. (3)Sense of CongressIt is the Sense of Congress that each nonprofit computer refurbisher to whom the Administrator of the General Services Administration transfers a surplus computer or technology equipment under subsection (a) should dispose of any such computer or technology that cannot be reused due to age or condition— 
(A)in compliance with any Federal, State, or local law relating to the disposition of any information technology assets that cannot be reused or refurbished due to condition or age; and (B)in ways that can still be leveraged to fulfill their missions to bridge the digital divide.  
(c)DefinitionsIn this section: (1)Digital divideThe gap between those who have an internet-connected computer and the skills to use it, and those who do not. Principle barriers to closing this gap include access to devices, affordability, digital literacy, and access to broadband. 
(2)Educational institutionThe term educational institution means— (A)any public or private child care center, preschool, elementary school, secondary school, accredited institution of vocational or professional education, or institution of higher education; and 
(B)in the case of an accredited institution of vocational or professional education or an institution of higher education composed of more than one school, college, or department that is administratively a separate unit, each such school, college, or department. (3)Educational nonprofitThe term educational nonprofit means a nonprofit organization that has a training component whereby the nonprofit organization trains the end user of the computer equipment how to use such equipment and that— 
(A)has a mission related to education; or (B)serves veterans, individuals with disabilities, low-income individuals, or seniors. 
(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  (5)Nonprofit computer refurbisherThe term nonprofit computer refurbisher means a nonprofit organization— 
(A)that primarily works to improve access to information and communication technology in order to Bridge the Digital Divide; and (B)that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986. 
(6)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965. (7)SeniorThe term senior means any individual who is 65 years of age or older. 
(8)StudentThe term student means any individual enrolled in an educational institution, excluding a public or private child care center. (9)Technology equipmentThe term technology equipment means physical assets related to computers and information technology, including peripheral components, tablets, communication devices (such as routers, servers, and cell phones), printers, scanners, uninterruptible power sources, and cables and connections. 
(10)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code. (d)ReportingNot later than 1 year after the date of enactment of this Act, and every three years thereafter, the Administrator shall submit to Congress a report on the efforts of the Administrator and the head of each Federal agency under this Act. Such report shall include— 
(1)the number of Federal computers retired in that time period; (2)the number of those retired computers that were used in this program (and the uses of retired computers that were not included in this program); 
(3)the distribution split of those retired Federal computers to public schools, educational non-profit organizations, and a nonprofit computer refurbisher for repair and distribution; and (4)the number of computers sent to computer refurbishers and the number of computers that were donated under this section. 
 
